EXHIBIT TERMINATION AND MUTUAL RELEASE AGREEMENT This TERMINATION AND MUTUAL RELEASE AGREEMENT (this “Agreement”) is made and entered into by and between Alfacell Corporation, a Delaware corporation (“Alfacell”), and Par Pharmaceutical, Inc., a Delaware corporation (“Par”), effective as of September8, 2009 (the “Effective Date”).Each of Alfacell and Par are referred to herein as a “Party” and collectively as the “Parties”.Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in Article I of that certain License Agreement by and between the Parties, dated as of January 14, 2008 (the “License Agreement”). WHEREAS, Alfacell and Par are parties to the License Agreement and theSupply Agreementdated as of January 14, 2008 (collectively, the “Alfacell/Par Agreements”); WHEREAS, the Parties wish to terminate the Alfacell/Par Agreements; and WHEREAS, the agreement by each Party to terminate the Alfacell/Par Agreements is conditioned upon the Parties entering into this Agreement to, among other things, set forth certain understandings with respect to the post-termination rights and obligations of each Party. NOW, THEREFORE, in consideration of the premises and of the mutual agreements and covenants hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: ARTICLE I DEFINITIONS; INTERPRETATION 1.1Certain Definitions.For purposes of this Agreement, the definitions set forth below shall be applicable. “Alfacell Seller” means any of Alfacell, its successors, assignees (by sale of the Product or otherwise), licensees or sub-distributors, as the case may be, that distributes or sells the Product. “Claims” means any and all claims, demands, obligations, losses, judgments, damages, causes of action, costs, expenses, attorneys’ fees and liabilities of any nature whatsoever, whether based on contract, tort, statutory or other legal or equitable theory of recovery, whether known or unknown, suspected or claimed. “Product” means any pharmaceutical product containing Ranpirnase for parenteral administration developed by Alfacell or any Third Party (as defined in the License Agreement) on Alfacell’s behalf, including any generically-labeled version of such product. “Third Party” means any person or entity other than an Alfacell Seller or an Affiliate of an Alfacell Seller. 1.2.Construction. As used in this Agreement, unless the context otherwise requires, words denoting any gender shall include all genders, words describing the singular shall include the plural and vice versa, the words “hereof”, “herein” and “hereunder” and words of similar import shall refer to this Agreement as a whole and not to any particular provision of this Agreement, words denoting natural persons shall include corporations, partnerships and other entities, and vice versa; and the words “includes” or “including” shall mean “including without limitation.”Unless otherwise specified herein, all references to Articles and Sections refer to articles and sections of this Agreement. ARTICLE II TERMINATION OF PRIOR AGREEMENTS; PAYMENTS TO PAR 2.1 Termination of Alfacell/Par Agreements. The Parties agree and confirm that, except in respect of this Agreement, including the Surviving Provisions (as defined in this Section 2.1), any and all contracts, agreements and understandings, whether written or oral, including the Alfacell/Par Agreements, are hereby terminated and are of no further force and effect.Each of the Parties agrees that, except for Articles I and VIII of the License Agreement (the “Surviving Provisions”), none of the terms, conditions or obligations of such contracts, agreements and understandings shall survive termination, that all rights and licenses granted to Par under the License Agreement shall automatically and immediately terminate and shall revert to Alfacell as of the Effective Date and that this Agreement supersedes any of the terms of such contracts, agreements and understandings.The Parties agree that the confidentiality obligations of the Parties contained in Article VIII of the License Agreement shall apply to all Confidential Information of a Party disclosed to the other Party pursuant to this Agreement as if such Confidential Information had been disclosed under the License Agreement, that all references to “this Agreement” in Article VIII of the License Agreement shall be deemed to include this Agreement, and that the Confidentiality obligations of the Parties contained in Article VIII of the License Agreement shall remain binding on both Parties during the period commencing as of the Effective Date and ending upon the later of the expiration of the Royalty Period (as defined in Section 2.3 herein) and January1, 2020. 2.2 Payments to Par. In consideration for Par’s agreement to terminate the Alfacell/Par Agreements, during the Royalty Period (as defined in Section 2.3), Alfacell shall pay to Par, two percent (2%) of Alfacell Net Sales (as hereinafter defined).For purposes of this Agreement, “Alfacell Net Sales” means, in respect of any Product, the gross amounts actually invoiced by any Alfacell Seller to all Third Party distributors or customers for sales of such Product in the Field in the Territory, less the sum of the following items relating to such sales which are allowed and taken, to the extent such deductions are in accordance with GAAP (the “Royalty”): (i) trade, quantity and cash discounts and rebates given by such Alfacell Seller; (ii) adjustments for price adjustments (including shelf stock adjustments in the case of a generically-labeled version of the Product supplied and sold by an Alfacell Seller), billing errors, rejected goods, returns, Product recalls and damaged goods (excluding goods damaged while under the control of an Alfacell Seller); (iii) credits, charge-backs, rebates, reimbursements, and similar payments provided to wholesalers and other distributors, buying groups, health care insurance carriers, pharmacy benefits management companies, health maintenance organizations, other institutions or health care organizations or other customers; (iv) rebates or other price reductions provided to any Governmental Authority with respect to any state or federal Medicare, Medicaid, or similar programs; (v) any invoiced charge for freight, insurance, handling, or other transportation costs directly related to delivery of the Product; and (vi) credits or discounts related to sales promotions such as trade show discounts and stocking allowances. The foregoing deductions set forth in paragraphs (i) through to (vi) of this Section 2.2, shall only be deducted once and only to the extent not otherwise deducted from the gross amounts actually invoiced. 2.3 Royalty Period.
